 

Exhibit 10.1

 

 

BACKSTOP AGREEMENT

 

This Backstop Agreement (this “Agreement”) is made as of [____________], 2020 by
and among (i) Tenzing Acquisition Corp., a company incorporated in the British
Virgin Islands (together with its successors, including after the Conversion (as
defined below), the “Company”), (ii) Reviva Pharmaceuticals, Inc., a Delaware
corporation (together with its successors, “Reviva”), and (iii)
[________________________], a [jurisdiction and type of entity] (“Investor”),
and is intended to set forth certain representations, covenants and agreements
among the Company, Reviva and Investor with respect to the acquisition by
Investor of an aggregate of [___________________] (together with any replacement
shares of Common Stock (as defined bellow) after the Conversion, the “Subject
Shares”) ordinary shares, no par value, of the Company (“Ordinary Shares”)
through the open market and private transactions described in Section 3 hereof.
The respective representations, warranties, covenants and agreements set forth
herein are made in connection with the Company’s proposed business combination
with Reviva pursuant to that certain Agreement and Plan of Merger, dated as of
July 20, 2020 (as it may be amended, the “Merger Agreement”), by and among (A)
the Company, (B) Tenzing Merger Subsidiary Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Merger Sub”), (C) Tenzing LLC, a
Delaware limited liability company (the “Sponsor”), in its capacity as the
Purchaser Representative thereunder, (D) Laxminarayan Bhat, in the capacity as
the Seller Representative thereunder, and (E) Reviva, pursuant to which Merger
Agreement, upon the consummation of the transactions contemplated thereby (the
“Closing”), among other matters, (x) the Company will continue out of the
British Virgin Islands and into the State of Delaware so as to re-domicile as
and become a Delaware corporation (the “Conversion”), and (y) Merger Sub will
merge with and into Reviva, with Reviva continuing as the surviving entity (the
“Merger”), and as a result of which, all of the issued and outstanding capital
stock of Reviva immediately prior to the consummation of the Merger shall no
longer be outstanding and shall automatically be cancelled and shall cease to
exist, in exchange for the right to receive shares of common stock, par value
$0.0001 per share, of the Company after the Conversion (“Common Stock”), and
with outstanding options and warrants of Reviva being assumed by the Company, in
each case, subject to the terms and conditions of the Merger Agreement (the
Conversion, the Merger and the other transactions contemplated by the Merger
Agreement, collectively, the “Reviva Transaction”). Certain capitalized terms
used in this Agreement are defined in Section 18 below.

 

1. Transfer Restrictions. Investor covenants and agrees that until the earlier
of (i) the Closing or (ii) the date on which the Merger Agreement is terminated
in accordance with its terms, it shall not, and shall cause each of its
Affiliate to not, without the Company’s and Reviva’s prior written consent, (i)
offer for sale, sell (including short sales), transfer, tender, pledge,
encumber, assign or otherwise dispose of (including by gift) (collectively, a
“Transfer”), or enter into any contract, option, derivative, hedging or other
agreement or arrangement or understanding (including any profit-sharing
arrangement) with respect to, or consent to, a Transfer of, any or all of the
Subject Shares that it acquires; (ii) grant any proxies or powers of attorney
with respect to any or all of the Subject Shares (other than as expressly
contemplated by the definitive proxy statement for the Merger Meeting or any
definitive proxy statement for any Company shareholder meeting for an
Extension); (iii) permit to exist any lien of any nature whatsoever with respect
to any or all of the Subject Shares; or (iv) take any action that would have the
effect of preventing, impeding, interfering with or adversely affecting
Investor’s ability to perform its obligations under this Agreement. Promptly
following Investor’s acquisition of any Subject Shares, upon the Company’s
written request, Investor will advise the Company’s transfer agent in writing
the Subject Shares are subject to the restrictions set forth in this Agreement
and, in connection therewith, provide the Company’s transfer agent in writing
with such information as is reasonable to ensure compliance with such
restrictions. Nothing contained in this Agreement shall be deemed to vest in the
Company or Reviva any direct or indirect ownership or incidence of ownership of
or with respect to any Subject Shares. If any Transfer is made or attempted
contrary to the provisions of this Section 1, such purported Transfer shall be
null and void ab initio, and the Company shall refuse to recognize any such
purported transferee of the applicable Subject Shares as one of its equity
holders for any purpose. In order to enforce this Section 1, the Company may
impose stop-transfer instructions with respect to Investor’s Subject Shares
until the end of the period required by this Section this Section 1.

 



 

 

 

2. Non-Redemption of Ordinary Shares.

 

(a) Investor covenants and agrees that it shall, and shall cause each of its
Affiliates to, waive and not exercise any rights that it may have to redeem or
convert any Ordinary Shares that owns, including any Backstop Shares that it
acquires under Section 3, in connection with the redemption conducted by the
Company in accordance with the Company’s organizational documents and the IPO
Prospectus (as defined below) in conjunction with the Reviva Transaction (the
“Closing Redemption”).

 

(b) Investor further covenants and agrees that, in the event that prior to the
Closing the Company seeks to amend its organizational documents to extend the
date by which the Company must complete its Business Combination (as defined
below) (an “Extension”), Investor shall, and shall cause each of its Affiliates
to waive and not exercise any rights that it may have to redeem or convert any
Ordinary Shares that it owns, including any Backstop Shares that it acquires
under Section 3, in connection with the redemption conducted by the Company in
accordance with the Company’s organizational documents and the IPO Prospectus in
conjunction with such Extension (an “Extension Redemption”).

 

3. Backstop. Commencing on the date hereof and through 5:00 p.m. Eastern Time on
the last date on which it may purchase Ordinary Shares (the “Market Deadline”)
such that the settlement of such purchase shall occur on or before the record
date for the special meeting of shareholders (the “Merger Meeting”) to be held
by the Company to approve, among other things, the Merger Agreement and the
Reviva Transaction, pursuant to a proxy statement to be filed by the Company
with the U.S. Securities and Exchange Commission (the “SEC”) in connection with
the Merger Meeting (as supplemented by definitive additional materials filed
with SEC, the “Reviva Proxy Statement”), Investor shall (provided it is lawful
to do so) use its best efforts to as promptly as practicable after the date
hereof purchase the Subject Shares in the open market (“Open Market Shares”) or
in privately negotiated transactions with third parties (“Private Purchase
Shares” and, together with Open Market Shares, “Backstop Shares”). Between the
Market Deadline and through 5:00 p.m. Eastern Time on the last date on which it
may purchase Private Purchase Shares such that the settlement of such purchase
shall occur on or before the close of business on the second (2nd) Business Day
prior to the Merger Meeting (the “Private Deadline”), to the extent that
Investor has not purchased all of the Subject Shares prior to the Market
Deadline, Investor shall (provided it is lawful to do so) use its best efforts
to purchase as promptly as practicable after such date Private Purchase Shares
in an aggregate amount equal to the shortfall of Subject Shares that it failed
to purchase prior to the Market Deadline, provided that Investor obtains from
such third parties irrevocable proxies with respect to the Merger Meeting (and
if applicable, any Company shareholder meeting for an Extension) and written
waivers of their Closing Redemption rights (and any Extension Redemption rights,
if applicable) with respect to such Private Purchase Shares. On the day
immediately following each of the Market Deadline and the Private Deadline, and
promptly at other times requested by the Company or Reviva from time to time,
Investor shall (x) notify the Company and Reviva in writing of the number of
aggregate Backstop Shares purchased from the date of this Agreement through such
applicable date, and (y) provide the Company and Reviva, for all Backstop Shares
acquired, all documentary evidence reasonably requested by or on behalf of the
Company or Reviva to confirm that Investor has purchased such Backstop Shares
and holds such Backstop Shares through the Merger Meeting and has not submitted
any such Backstop Shares for the Closing Redemption or any Extension Redemption
and has revoked any prior redemption elections with respect to such Backstop
Shares.

 

4. Additional Share Issuance. The Company hereby agrees that for each full ten
(10) Backstop Shares that are purchased by Investor on or prior to October 23,
2020, and that Investor holds without Transfer and does not redeem through the
Closing, in each case, in accordance with the requirements of this Agreement,
and subject to Investor’s compliance in all material respects with the other
provisions of this Agreement and the consummation of the Closing, the Company
shall, within ten (10) Business Days following the Closing, issue to Investor
one (1) share of Common Stock (such share of Common Stock, an “Additional Share”
and the Additional Shares collectively with the Backstop Shares, the “Shares”)
(for the avoidance of doubt, with no fractional Additional Shares will be issued
and any fractional Additional Shares will be rounded down to the nearest whole
share).

 



 2 

 

 

5. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of Investor. Investor hereby represents, warrants and covenants to
each of the Company and Reviva as follows:

 

(a) Investor will be purchasing the Subject Shares for its own account, not as a
nominee or agent. Investor will not sell, assign or transfer any Subject Shares
at any time in violation of the Securities Act, or applicable state securities
laws. Investor acknowledges that the Additional Shares cannot be sold unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Investor understands
that the Additional Shares (i) have not been (and upon their sale will not be)
registered under the Securities Act or any state securities laws, (ii) have been
offered and will be sold in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act, and (iii) will be issued
in reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings.
Pursuant to the foregoing, Investor acknowledges that until such time as the
resale of the Additional Shares have been registered under the Securities Act or
may otherwise may be sold pursuant to an exemption from registration, any
certificates representing any Additional Shares acquired by Investor shall bear
a customary restrictive legend (and a stop-transfer order may be placed against
transfer of any certificates evidencing such Additional Shares) reflecting such
limitations in form and substance reasonably acceptable to the Company.

 

(b) Investor has knowledge, skill and experience in financial, business and
investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting Investor’s
interest in connection with the acquisition of the Subject Shares. Investor
understands that the acquisition of the Subject Shares is a speculative
investment and involves substantial risks and that Investor could lose its
entire investment. Further, the undersigned has (i) carefully read and
considered the risks identified in the Disclosure Documents (as defined below)
and (ii) carefully considered and understands all of the risks related to the
Reviva Transaction, the Company, Reviva, any Extension, the Subject Shares and
this Agreement. Acknowledging the very significant tax impact analysis and other
analyses that is warranted in determining the consequences to it of purchasing
and owning the Subject Shares, to the extent deemed necessary by Investor,
Investor has had the opportunity to retain, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the foregoing, including purchasing and owning the Subject
Shares. Investor has the ability to bear the economic risks of Investor’s
investment in the Company, including a complete loss of the investment, and
Investor has no need for liquidity in such investment.

 

(c) Investor has been furnished by or on behalf of the Company all information
(or provided access to all information it reasonably requested) regarding the
business and financial condition of the Company, Reviva, the expected plans for
future business activities, and the merits and risks of an investment in the
Subject Shares which Investor has reasonably requested or otherwise needs to
evaluate the investment in the Subject Shares. Investor is in receipt of and has
carefully read and understands the following items (collectively, the
“Disclosure Documents”): (i) the final prospectus of the Company, dated as of
August 20, 2018, and filed with the SEC on August 22, 2018 (File Nos. 333-226263
and 333-226952) (the “IPO Prospectus”); (ii) each filing made by the Company
with the SEC following the filing of the IPO Prospectus through the date of this
Agreement; (iii) the Merger Agreement, a copy of which has been filed by the
Company with the SEC; and (iv) the investor presentation by the Company and
Reviva, a copy of which has been furnished by the Company with the SEC. Investor
understands the significant extent to which certain of the disclosures contained
in items (i) and (ii) above shall no longer apply following the Closing.
Investor acknowledges that neither the Company, nor Reviva, nor any of their
respective Representatives has made or makes any representation or warranty to
Investor in respect of the Company, Reviva, any Extension, the Reviva
Transaction, the Subject Shares or this Agreement, other than the
representations and warranties contained in this Agreement. In making its
investment decision to acquire the Subject Shares, Investor is relying solely on
investigations made by Investor and its Representatives.

 



 3 

 

 

(d) Investor acknowledges that it has been advised that: (i) the Subject Shares
have not been approved or disapproved by the SEC or any state securities
commission nor has the SEC or any state securities commission passed upon the
accuracy or adequacy of any representations by the Company, and any
representation to the contrary is a criminal offense; (ii) in making an
investment decision, Investor must rely on its own examination of the Company,
Reviva, the Reviva Transaction, any Extension and the Subject Shares, including
the merits and risks involved, the Subject Shares have not been recommended by
any federal or state securities commission or regulatory authority, and the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any representation (and any representation to the contrary is a criminal
offense); (iii) any Additional Shares will be “restricted securities” within the
meaning of Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom. Investor is aware of the
provisions of Rule 144 are not currently available and, in the future, may not
become available for resale of any of the Additional Shares and that the Company
is an issuer subject to Rule 144(i) under the Securities Act.

 

(e) Investor further represents and warrants that it is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act, and Investor has executed the Investor Questionnaire
attached hereto as Exhibit A (the “Investor Questionnaire”) and shall provide to
the Company and Reviva an updated Investor Questionnaire for any change in
circumstances at any time on or prior to the Closing. As of the date of this
Agreement, Investor and its Affiliates do not have, and during the thirty (30)
day period prior to the date of this Agreement, Investor and its Affiliates have
not, in a seller, transferor or other similar capacity, entered into, any “put
equivalent position” as such term is defined in Rule 16a-1 of the Exchange Act
or short sale positions with respect to the securities of the Company. In
addition, Investor shall comply with all applicable provisions of Regulation M
promulgated under the Securities Act.

 

(f) Investor has the full legal right and power and all authority and approval
required (i) to execute and deliver, or authorize execution and delivery of,
this Agreement and all other instruments executed and delivered by or on behalf
of Investor in connection with the acquisition of the Subject Shares, (ii) to
delegate authority pursuant to power of attorney and (iii) to acquire and hold
the Subject Shares. The signature of the person signing on behalf of Investor is
binding upon Investor. Investor has not been formed for the specific purpose of
acquiring the Subject Shares unless each beneficial owner of Investor is a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act, or is qualified as an accredited investor within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act and has
submitted information substantiating such individual qualification. If Investor
is a retirement plan or is investing on behalf of a retirement plan, Investor
acknowledges that investment in the Subject Shares poses additional risks
including the inability to use losses generated by an investment in the Subject
Shares to offset taxable income. This Agreement has been duly authorized,
executed and delivered by Investor and constitutes a legal, valid and binding
obligation of Investor enforceable against Investor in accordance with its
terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.

 



 4 

 

 

(g) Investor understands and confirms that the Company and Reviva will rely on
the representations and covenants contained herein in effecting the transactions
contemplated by this Agreement. All representations and warranties provided to
the Company or Reviva furnished by or on behalf of Investor, taken as a whole,
are true and correct and do not contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Investor agrees to notify the Company and Reviva immediately upon
the occurrence of any event that would cause any representation, warranty,
covenant or other statement contained in this Agreement to be false or incorrect
or of any change in any statement made herein.

 

(h) Neither Investor nor, to the extent it has them, any of its shareholders,
members, managers, general or limited partners, directors, Affiliates or
executive officers (collectively with Investor, the “Covered Persons”), are
subject to any of the “Bad Actor” disqualifications described in Rule 506(d)
under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). Investor has
exercised reasonable care to determine whether any Covered Person is subject to
a Disqualification Event. The acquisition of Subject Shares by Investor will not
subject the Company to any Disqualification Event.

 

(i) Investor acknowledges that, in connection with the Conversion, the Company’s
Ordinary Shares, including any Subject Shares acquired by Investor, will be
converted into shares of Common Stock of the Delaware successor to the Company.

 

(j) Neither the Investor nor any of its respective directors, managers, officers
or owners are the subject of any U.S. Sanctions Laws, including but not limited
to any laws, regulations, executive orders, or other restrictions or
prohibitions administered by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”). Neither the Investor nor any of its respective
directors, managers, officers or owners are: (i) designated on any list of
restricted parties maintained by the U.S. Government including, but not limited
to, OFAC’s Specially Designated Nationals and Blocked Persons List, the list of
Foreign Sanctions Evaders, or the Sectoral Sanctions Identifications List; the
U.S. Department of Commerce’s Denied Persons List or Entity List; or the U.S.
Department of State’s Debarred List; or (ii) located, organized, resident, or
doing business in any country or territory that is, or whose government is, the
subject of comprehensive territorial U.S. Sanctions Laws, including, without
limitation Crimea, Cuba, Iran, North Korea, and Syria. To the extent required,
the Investor maintains policies and procedures reasonably designed for the
screening of its investors against U.S. Government restricted party lists,
including the lists herein referenced. To the extent required, it maintains
policies and procedures reasonably designed to ensure that the funds held by the
undersigned and used to purchase the Subject Shares were legally derived and
will be and transferred in compliance with U.S. law.

 



 5 

 

 

6. Waiver Against Trust. Investor hereby represents and warrants that it has
read the IPO Prospectus, and understands that the Company has established a
trust account (the “Trust Account”) containing the proceeds of its initial
public offering (the “IPO”) and the overallotment shares acquired by its
underwriters and from certain private placements occurring simultaneously with
the IPO (including interest accrued from time to time thereon) for the benefit
of the Company’s public shareholders (including overallotment shares acquired by
the Company’s underwriters, the “Public Shareholders”), and that, except as
otherwise described in the IPO Prospectus, the Company may disburse monies from
the Trust Account only: (a) to the Public Shareholders in the event they elect
to redeem their the Company shares in connection with the consummation of the
Company’s initial business combination (as such term is used in the IPO
Prospectus) (the “Business Combination”) or in connection with an extension of
its deadline to consummate a Business Combination, (b) to the Public
Shareholders if the Company fails to consummate a Business Combination within
eighteen (18) months after the closing of the IPO, which has since been extended
by amendment to the Company’s organizational documents to December 28, 2020, and
is subject to further extension by additional amendments to the Company’s
organizational documents, (c) with respect to any interest earned on the amounts
held in the Trust Account, amounts necessary to pay for any taxes or (d) to the
Company after or concurrently with the consummation of a Business Combination.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Investor hereby agrees on behalf of itself and its
Affiliates that, notwithstanding anything to the contrary in this Agreement,
neither Investor nor any of its Affiliates do now or shall at any time hereafter
have any right, title, interest or claim of any kind in or to any monies in the
Trust Account or distributions therefrom, or make any claim against the Trust
Account (including any distributions therefrom), regardless of whether such
claim arises as a result of, in connection with or relating in any way to, this
Agreement or any proposed or actual business relationship between Investor or
its Representatives, on the one hand, and the Company or its Representatives, on
the other hand, or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability
(collectively, the “Released Claims”). Investor on behalf of itself and its
Affiliates hereby irrevocably waives any Released Claims that Investor or any of
its Affiliates may have against the Trust Account (including any distributions
therefrom) now or in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company or its Representatives
and will not seek recourse against the Trust Account (including any
distributions therefrom) for any reason whatsoever (including for an alleged
breach of this Agreement or any other agreement with the Company or its
Affiliates). Investor intends and understands such waiver to be valid, binding
and enforceable against Investor and each of its Affiliates under applicable
law. Notwithstanding the foregoing, this Section 6 shall not affect any rights
of Investor or its Affiliates as a Public Shareholder to receive distributions
from the Trust Account in its capacity as a Public Shareholder (but subject to
the agreements of Investor in Section 2).

 

7. Registration Rights. In the event that the Company issues any Additional
Shares at the Closing, the Company agrees that, within ninety (90) days after
the Closing, it will file with the SEC (at its sole cost and expense) a
registration statement registering the resale of the Additional Shares (the
“Registration Statement”), and it shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after the filing thereof. The Company agrees that it will cause such
Registration Statement or another registration statement (which may be a “shelf”
registration statement) to remain effective until the earliest of (i) two years
from the issuance of the Additional Shares, (ii) the date on which Investor
ceases to hold the Additional Shares covered by such Registration Statement and
(iii) the first date on which Investor can sell all of its Additional Shares
under Rule 144 of the Securities Act without limitation as to the manner of sale
or the amount of such securities that may be sold. Investor agrees to disclose
its beneficial ownership, as determined in accordance with Rule 13d-3 of the
Exchange Act, of the Additional Shares to the Company upon request to assist the
Company in making the determination described above. The Company’s obligations
to include the Additional Shares in the Registration Statement are contingent
upon Investor furnishing in writing to the Company such information regarding
Investor, the securities of the Company held by Investor and the intended method
of disposition of the Additional Shares as shall be reasonably requested by the
Company to effect the registration of the Additional Shares, and shall execute
such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations. The Company may delay filing or suspend the use of any such
registration statement if it determines that in order for the registration
statement to not contain a material misstatement or omission, an amendment
thereto would be needed, or if such filing or use could materially affect a bona
fide business or financing transaction of the Company or would require premature
disclosure of information that could materially adversely affect the Company
(each such circumstance, a “Suspension Event”); provided, that the Company shall
use commercially reasonable efforts to make such registration statement
available for the sale by Investor of such securities as soon as practicable
thereafter. Upon receipt of any written notice from the Company of the happening
of any Suspension Event during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Investor agrees that it will (i)
immediately discontinue offers and sales of the Additional Shares under the
Registration Statement until Investor receives (A) (x) copies of a supplemental
or amended prospectus that corrects the misstatement(s) or omission(s) referred
to above and (y) notice that any post-effective amendment has become effective
or (B) notice from the Company that it may resume such offers and sales, and
(ii) maintain the confidentiality of any information included in such written
notice delivered by the Company unless otherwise required by applicable law. If
so directed by the Company, Investor will deliver to the Company or destroy all
copies of the prospectus covering the Additional Shares in Investor’s
possession; provided, however, that this obligation to deliver or destroy all
copies of the prospectus covering the Additional Shares shall not apply to (i)
the extent that Investor is required to retain a copy of such prospectus (A) in
order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (B) in accordance with a bona fide pre-existing
document retention policy or (ii) copies stored electronically on archival
servers as a result of automatic data back-up.

 



 6 

 

  

8. Further Assurances. From time to time, at another party’s request and without
further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

9. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

10. Information; Confidentiality. Without limiting any pre-existing
confidentiality obligations of Investor, Investor agrees that it will not, until
the Closing, without the Company’s prior written consent, disclose to any other
person or entity the nature, extent or fact that Investor is entering this
Agreement or the terms and conditions hereof, or any information Investor may
receive in connection with this Agreement (in each case to the extent the
Company or its Representatives have communicated the confidentiality thereof)
other than (a) pursuant to the order of any court or administrative agency or in
any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case Investor agrees, to
the extent not prohibited by applicable law, to inform the Company promptly
thereof prior to such disclosure and cooperate with any efforts by the Company
to prevent or limit such disclosure), (b) to the extent that such information is
or becomes publicly available other than by reason of disclosure by Investor or
its Representatives in violation of this Agreement, or (c) to Investor’s
Representatives who need to know such information and who are informed of the
confidential nature of such information and are obligated to keep such
information confidential. Investor will cause its Representatives to comply with
the confidentiality provisions of this Agreement as fully as if they were a
party hereto and will be responsible for a breach of the confidentiality
provisions of this Agreement by any such Representatives. In addition, Investor
shall not, for a period of six (6) months from the date hereof, make any public
disclosure of the nature, extent or fact that Investor is entering this
Agreement or the terms and conditions hereof, without the prior written consent
of the Company. Notwithstanding the foregoing, Investor acknowledges that the
Company may file a copy of this Agreement, along with a summary thereof, with
the SEC.

 

11. Term. This Agreement and each party’s obligations hereunder shall terminate
upon (a) the mutual written consent of the Company, Investor and Reviva or (b)
the termination of the Merger Agreement in accordance with its terms; provided,
that: (i) no termination of this Agreement will affect the liability of a party
for any breach of this Agreement prior to termination; (ii) the provisions of
Sections 6 and 9 through 20 of this Agreement will survive any termination of
this Agreement and continue indefinitely, and (iii) the termination of this
Agreement will not affect any confidentiality obligations of Investor to the
Company or Reviva pursuant to any confidentiality agreements entered into by
Investor prior to the date hereof.

 



 7 

 

 

12. Notices. All notices, consents, waivers and other communications hereunder
will be in writing and will be deemed to have been duly given when delivered (i)
in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one (1) Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address as shall be specified by like
notice):

 

If to the Company at or prior to the Closing, to:

 

Tenzing Acquisition Corp.

250 W. 55th St., Suite 13D

New York, NY 10019

Attn: Rahul Nayar, CEO

Telephone No.: (212) 710-5220

Email: rnayar@shreecap.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Barry I. Grossman, Esq.
          Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
            mgray@egsllp.com 

If to Reviva prior to the Closing, to:

 

Reviva Pharmaceuticals, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attn: Laxminarayan Bhat
Facsimile No.: (408) 904.6270
Telephone No.: (408) 501-8881
Email: lbhat@revivapharma.com

 

with a copy (which will not constitute notice) to:

 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Facsimile No.: (973) 597-2477
Telephone No.: (973) 597-2476
Email: sskolnick@lowenstein.com

 

If to the Company or Reviva after the Closing, to:

 

Reviva Pharmaceuticals Holdings, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attn: Laxminarayan Bhat
Facsimile No.: (408) 904.6270
Telephone No.: (408) 501-8881
Email: lbhat@revivapharma.com

 

with a copy (which will not constitute notice) to:

 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Facsimile No.: (973) 597-2477
Telephone No.: (973) 597-2476
Email: sskolnick@lowenstein.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Barry I. Grossman, Esq.
          Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
            mgray@egsllp.com 

 



 8 

 

 

If to the Investor, to:

 

Name: [___________________________________]
Address: [__________________________________]
[__________________________________________]
Attn: [______________]
Facsimile No.: [___________________]
Telephone No.: [____________________]
Email: [____________________________] 

 

 

13. Entire Agreement; Amendments; Waiver. This Agreement, together with the
exhibits hereto, constitutes the entire agreement of Investor, the Company and
Reviva relating to the matters contained herein and therein, superseding all
prior contracts or agreements, whether oral or written; provided, that the
foregoing will not affect any confidentiality obligations of Investor to the
Company or Reviva pursuant to any confidentiality agreements entered into by
Investor prior to the date hereof. This Agreement may not be amended, modified
or terminated except by an instrument in writing signed by the Company, Reviva
and Investor. This Agreement may not be waived except by an instrument in
writing signed by the party against whom enforcement of waiver is sought.

 

14. Assignment; Binding Effect. This Agreement shall not be assigned without the
prior written consent of the Company, Reviva and Investor (not to be
unreasonably withheld, delayed or conditioned), and any assignment without such
consent shall be null and void ab initio. Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, successors and assigns, and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by
and be binding upon such heirs, executors, administrators, successors, legal
representatives and assigns. This Agreement does not confer any rights or
remedies upon any person or entity other than the parties hereto and their
heirs, successors and permitted assigns.

 

15. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles relating to conflict of laws. Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the state and federal courts seated in New York
County, New York (and any appellate courts thereof) in any action or proceeding
arising out of or relating to this Agreement, and each of the parties hereby
irrevocably and unconditionally (a) agrees not to commence any such action or
proceeding except in such courts, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such court, (c) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding in any such court, and (d) waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each party agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably consents to the service of the summons and complaint and
any other process in any other Proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 12. Nothing in this Section 15 shall affect the
right of any party to serve legal process in any other manner permitted by law.
Each party hereby knowingly, voluntarily and intentionally irrevocably waives
the right to a trial by jury in respect to any litigation, dispute, claim, legal
action or other legal proceeding based hereon, or arising out of, under, or in
connection with, this Agreement.

 



 9 

 

 

16. Specific Performance. Each party acknowledges that the rights of each party
to consummate the transactions contemplated by this Agreement are unique,
recognizes and affirms that in the event of a breach of this Agreement by any
party, money damages may be inadequate and the non-breaching party may have not
adequate remedy at law, and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by an
applicable party in accordance with their specific terms or were otherwise
breached. Accordingly, each party shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity.

 

17. Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

18. Certain Definitions. For the purposes of this Agreement, the following
capitalized terms have the following meanings:

 

(a) “Affiliate” means affiliate as such term is defined in Rule 12b-2 under the
Exchange Act (for the avoidance of doubt, any reference in this Agreement to an
Affiliate of the Company prior to the Business Combination will include the
Sponsor).

 

(b) “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required by law to be
closed, excluding as a result of “stay at home”, “shelter-in-place”,
“non-essential employee” or any other similar orders or restrictions or the
closure of any physical branch locations at the direction of any governmental
authority so long as the electronic funds transfer systems, including for wire
transfers, of commercially banking institutions in New York, New York are
generally open for use by customers on such day.

 

(c) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

(d) “Redemption Price” means an amount equal to the price at which each Ordinary
Share (or after the Conversion, each share of Common Stock) is redeemed or
converted pursuant to the Closing Redemption.

 

(e) “Representatives” means, with respect to any party, its Affiliates and the
respective officers, directors, managers, employees, consultants, advisors,
agents and other legal representatives of such party and its Affiliates.

 

(f) “Securities Act” means the U.S. Securities Act of 1933, as amended.

 



 10 

 

 

19. Interpretation. The headings, titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import shall be deemed in each
case to refer to this Agreement as a whole and not to any particular section or
other subdivision of this Agreement; and (iv) the term “Dollars” or “$” means
U.S. dollars. The parties have participated jointly in the negotiation and
drafting of this Agreement. Consequently, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

20. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 

{Signature page follows}

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

  The Company:       TENZING ACQUISITION CORP.           By:            Name:  
Rahul Nayar     Title:    Chief Executive Officer                   Reviva:    
  REVIVA PHARMACEUTICALS, INC.           By:           Name:   Laxminarayan Bhat
    Title:   Founder, President and CEO                   Investor:          
[________________________________________]           By:           Name:      
Title:  

  

 

{Signature Page to Backstop Agreement}



 

   

 

 

Exhibit A

Investor Questionnaire

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
BACKSTOP AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF ORDINARY
SHARES FROM THE COMPANY.

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY, REVIVA OR THEIR RESPECTIVE
CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Backstop Agreement by and among
Tenzing Acquisition Corp., a company incorporated in the British Virgin Islands
(together with its successors, the “Company”), Reviva Pharmaceuticals, Inc., a
Delaware corporation (together with its successors, “Reviva”), and
[_______________________] (“Investor”).

 

(1) The undersigned Investor represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category. The undersigned agrees to
furnish any additional information which the Company reasonably deems necessary
in order to verify the answers set forth below.

 

Category A ___

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (except that a mortgage or other
debt secured by your primary residence, up to the estimated fair market value of
the primary residence as of the Closing, shall not be included as a liability,
provided that if the amount of such indebtedness outstanding as of the Closing
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of your primary residence, the amount of such excess shall be
included as a liability. Further, the amount of any mortgage or other
indebtedness secured by your primary residence that exceeds the fair market
value of the residence as of the Closing shall be included as a liability. 

 

Category B ___ The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C ___ The undersigned is a director or executive officer of the
Company.

 



 A-1 

 

 

Category D ___

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; any insurance company as
defined in Section 2(a)(13) of the Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors (describe entity).

___________________________________________________________________

___________________________________________________________________

 

Category E ___

The undersigned is a private business development company as defined in
Section 202(a) (22) of the Investment Advisors Act of 1940 (describe entity) 

___________________________________________________________________

___________________________________________________________________

 

Category F ___

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or any organization described in Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Additional Shares and with total assets in excess of $5,000,000.
(describe entity)



___________________________________________________________________

___________________________________________________________________

 

Category G ___

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Additional Shares, where the purchase
is directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.



___________________________________________________________________

___________________________________________________________________

 

Category H ___

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Investor Questionnaire. (describe entity)

 

___________________________________________________________________

___________________________________________________________________

 

  The undersigned agrees that the undersigned will notify the Company at any
time on or prior to the applicable closing in the event that the representations
and warranties in this Investor Questionnaire shall cease to be true, accurate
and complete.

 



 A-2 

 

 

(2) Suitability (please answer each question)

 

  (a) Are you familiar with the risk aspects and the non-liquidity of
investments such as the Additional Shares for which you seek to acquire?

 

YES _____     NO _____

 

  (b) Do you understand that there is no guarantee of financial return on this
investment and that you run the risk of losing your entire investment?

 

YES _____     NO _____

 

(3) Manner in which title is to be held: (circle one)

  (a) Individual Ownership   (b) Community Property   (c) Joint Tenant with
Right of Survivorship (both parties must sign)   (d) Partnership   (e) Tenants
in Common   (f) Company   (g) Trust   (h) Other

 

(4) Are you a U.S. person (as defined in the Securities Act)?

 

YES _____     NO _____

 

(5) FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES _____     NO _____

 

If Yes, please describe: 

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

 

*If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

  

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

  

          Name of NASD Member Firm               By:           Authorized
Officer                 Date:      

 

{Remainder of page intentionally left blank}

 

 A-3 

 

 

The undersigned Investor is informed of the significance to the Company and
Reviva of the foregoing representations and answers contained in this Investor
Questionnaire and such answers have been provided under the assumption that the
Company and Reviva will rely on them. The undersigned Investor represents and
warrants to the Company and Reviva that the information in this Investor
Questionnaire is true, complete and accurate and may be relied upon by the
Company and Reviva. The undersigned Investor understands that a false
representation may constitute a violation of law, and that any person or entity
who suffers damage as a result of a false representation may have a claim
against Investor for damages.

 

 

 

  [_________________________________]         By:       Name:                 
Title:               Date:  

  



 A-4 

 